Dissenting Opinion.
Ross, J.
It developed, on the trial of this cause in the Montgomery Circuit Court, that the account sued on was placed by appellee in the hands of Mathew R. Scott, who was then an acting justice of the peace for Wayne township, in said Montgomery county, as the agent of the appellee, for collection, for which services he was to receive a sum equal to ten per cent, of the account; that said Scott instituted this action before himself as such justice, and tried the cause and entered judgment against the appellant. As soon as these facts were disclosed on the trial in the circuit court, the appellant, by his counsel, at once moved the court to dismiss the cause for want of jurisdiction, which motion was overruled by the court, and appellant excepted.
It has been suggested by my worthy associate who wrote the opinion of the majority, that the appellant should have pleaded to the jurisdiction, or if not acquainted with the facts in time to have pleaded them, should have shown by his motion to dismiss that that was the first opportunity he had for interposing his objection to the court’s jurisdiction. It is new to the writer that a party can, by statements in a motion, either make *351or contradict a record, and while it must be conceded that a party must interpose his objection to the court’s jurisdiction over his person at the first opportunity, the question of jurisdiction of the subject-matter may be raised at any time. The record in this case, until the making of the motion to dismiss, does not disclose in any way that said Scott was acting for the appellee in procuring said judgment. When the witness Scott was on the stand, it then developed, for the first time, that while he was acting as a court, he was at the same time acting for the appellee as his attorney. Thereupon the appellant interposed his objection, and moved to dismiss the cause.
It is against the policy of the law that any man shall sit in judgment upon his own case. That which the law forbids the principal to do it will not tolerate on the part of his agent. Section 1457, R. S. 1881, provides that no constable or justice of the peace shall act as the agent or attorney of a party'to an action pending in such justice’s court.
While a justice of the peace ordinarily has jurisdiction of the class of cases similar to the one in controversy, he can not acquire jurisdiction either of the subject-matter or of the person, even of a case falling within that class, if the law forbids,it. His right to jurisdiction both of the subject-matter and the person of the defendant is limited, and if he assumes to do that which the statute forbids in acquiring jurisdiction, his acts are void. As the Supreme Court, in the case of Chicago, etc., R. W. Co. v. Summers, 113 Ind. 10, says: “If at the time his action against appellant was pending before the first justice, appellee in person had been a qualified and acting justice of the peace, of Starke county, and if, when the change of venue was granted, the action had been *352sent to appellee, as such justice, and he had tried and decided the case, and had rendered and entered judgment therein in his own favor and against appellant, no one could doubt that such judgment was wholly void and could not be enforced; for such a judgment would be in direct violation of the old and well known legal maxim, namely, Nemo debet esse Judex in propria sua causa.”
It is affirmatively shown by the record that as soon as it developed, on the trial of the cause in the circuit court, that the justice rendering the judgment was at that time' acting in the dual position of attorney and court, the appellant denied the jurisdiction of the court. It has often been asserted that a judgment is void only when the thing lacking or making it void is apparent on the face of the record, and again it has been decided that the enforcement of a judgment can not be enjoined except it is void, but such statements are not absolutely correct, for a judgment may be enjoined which does not on its face show that it is void. I need cite no authorities upon these propositions, because our reports are full of such decisions.
The judgment in this case could have been enjoined, because upon a showing of the facts it would have appeared that the court had neither jurisdiction of the subject-matter of the action nor of the person of the defendant. In fact, on the trial of this cause in the circuit court, it was the duty of the court to have dismissed the cause, when the facts became known, without any formal motion. “Without even a suggestion, ex mero motu, a court will set aside a judgment rendered without jurisdiction.” Doctor v. Hartman, 74 Ind. 221.
If the justice of the peace had no jurisdiction, the circuit court acquired none on appeal. Snell v. Mohan, 38 Ind. 494; Mays v. Dooley, 59 Ind. 287; Horton *353v. Sawyer, 59 Ind. 587; Brown v. Goble, 97 Ind. 86. I think it was error to overrule the motion to dismiss, and that the judgment of the court below should be reversed.
Filed Nov. 28, 1893.